DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office Action is in response to Claims 1-14, filed March 2, 2021, which are pending in this application.
Information Disclosure Statement
The listing of references in the specification (beginning in line 3 of page 2) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Claims 1, 6, and 12-14 are objected to because of the following informalities: 
Claims 1, 13, and 14 should recite, “each said upwardly converging vertical edge fastened for [at least] a portion of of the upwardly converging vertical edge to a corresponding upwardly converging vertical edge of said underlying inner sheet…”;
Claim 6 should recite, “in which each said upwardly converging vertical side seam extends for a majority of [[the]] a span between said vertex and said bottom of said crown”;
Claim 12 should recite, “which each said upwardly converging vertical edge of said outer sheet is fastened continuously for a majority of 
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-9, 11, and 13-14 (and claims 6-7, 10, and 12 at least for depending from a rejected claim) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 13, and 14 are indefinite as each recites, “A hat for accommodating eyewear, which eyewear has a pair of elongate supportive frame elements….”  It is unclear if “eyewear” is referring to the same eyewear previously claimed or to a different eyewear.  Examiner respectfully suggests amending to recites, “A hat for accommodating eyewear, which the eyewear has a pair of elongate supportive frame elements….”
 Claims 1, 13, and 14 are indefinite as each recites, “a crown defined by a plurality of interconnected panel sections, which include forward and rearward panel sections and a pair of opposing side panel sections ….”  It is unclear if the plurality of sections include forward, rear, and side sections of if there is plurality of forward rear, and side sections.  Examiner respectfully suggests amending to recite, “a crown defined by a plurality of interconnected panel sections, the plurality of interconnected panel sections comprising forward and rearward panel sections and a pair of opposing side panel sections ….”
Claims 1, 4, 11, 13, and 14 are indefinite as each recites “generally [tapered/horizontal/triangular/conforming]”.  It is unclear how one of ordinary skill can ascertain to what degree a structure may be tapered/horizontal/triangular/conforming and be considered “generally” tapered/horizontal/triangular/conforming and be included or excluded by the claim.
	The term "relatively wide" in claims 1, 13, and 14 is a relative term which renders the claim indefinite.  The term "relatively wide" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Examiner respectfully suggests amending to recite what the end is wider than.
	Claims 1, 13, and 14 are indefinite as each recites, “each said side panel section including a flexible outer sheet and an underlying flexible inner sheet….”  As each of claims 1 , 13, and 14 previously recites, “each said forward, rearward and side panel section including at least one flexible sheet”, it is unclear if the flexible outer sheet and underlying flexible inner sheet are part of the “at least one flexible sheet” or if they are in addition to the at least one flexible sheet.  Examiner respectfully suggests amending to recite, “the at least one flexible sheet of each said side panel section comprises a flexible outer sheet and an underlying flexible inner sheet….”
	Claims 1, 13, and 14 are indefinite as each recites, “…and the earpiece of a respective support frame element of the eyewear is receivable by a corresponding said receptacle….”  
	Claim 2 is indefinite as it recites, “when at least one of a temple and an earpiece of the eyewear is received by a respective said receptacle of said hat….”  As “at least one of a temple and an ear piece” was previously recited, it is unclear if Applicant is referring to the previous recitation or to a different temple or earpiece.  Examiner respectfully suggests amending to recite, “when the at least one of [[a]] the temple and [[an]] the earpiece of the eyewear is received by a respective one of said receptacle of said hat….”
	Claim 3 is andesite as it recites, “in which said crown includes a pair of interconnected forward panel sheets and a pair of interconnected rearward panel sheets, each of said forward and rearward panel sheets being directly attached to a respective said side panel section.”  As claim 1 recites, “a crown defined by a plurality of interconnected panel sections, which include forward and rearward panel sections and a pair of opposing side panel sections”, it is unclear if the interconnected panel sheets are in addition to the interconnected panel sections or are part of the interconnected panel sections. Further as the as claim 3 recites, “each of said forward and rearward panel sheets being directly attached”, it is unclear if this means each of the pair of the interconnected sheets is attached or just one of the pair is attached.   Examiner respectfully suggests amending to recite, “in which said at least one flexible sheet of the forward panel section said at least one flexible sheet of the rearward panel section a pair of interconnected rearward panel sheets, each of said pair of forward and rearward panel sheets being directly attached to a respective said side panel section.”
	Claim 5 is indefinite as it recites, “in which each said outer sheet is peripherally secured to an underlying said inner sheet….”  As “an underlying inner sheet” was already claimed, it is unclear if Applicant is referring to the previously claimed underlying inner sheet or an additional underlying sheet.  Further, it is unclear if each of the outer sheets is secured to one of the inner sheets or otherwise.  Examiner respectfully suggests amending to recite, “in which each respective said outer sheet is peripherally secured to a[[n]] respective one of said underlying 
	Claim 8 is indefinite as it recites, “further including a pad mounted within said receptacle and carried said inner sheet….”  It is unclear as to what is meant by “carried said inner sheet”.  For purposes of examination, Examiner has interpreted the limitation to mean that the pad is mounted on the inner sheet.
	Claim 9 is indefinite as it recites, “in which said inner and outer sheets of said side panel sections have substantially conforming shapes.”  It is unclear how one having ordinary skill in the art can ascertain to what degree the shapes can deviate from conforming and be considered to “substantially” conform.
	The term "relatively short" in claims 13 and 14 is a relative term which renders the claim indefinite.  The term "relatively short" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Examiner respectfully suggests amending to recite what the segment is shorter than.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 9, 11, and 13-14 (as best as can be understood) is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bloniarz (US 2019/0254375).
	Regarding claim 1, Bloniarz discloses a hat (10) for accommodating eyewear (see para. 0069), which eyewear has a pair of elongate supportive frame elements, each supportive frame element including at least one of a temple and an earpiece (see sunglasses having earpieces in para. 0069), said hat comprising: a crown (see annotated Fig. 4) defined by a plurality of interconnected panel sections (20), which include forward and rearward panel sections and a pair of opposing side panel sections (see panels in annotated Fig. 4), each said side panel section interconnected between said forward and rearward panel sections (as can be seen in annotated Fig. 4); each said forward, rearward and side panel section including at least one flexible sheet (sheets 14 and 16, see paras. 0072-0073, considered flexible as the panels are made of fabric as seen in para. 0063, and fabric for hats are known to have at least some flexibility absent further distinguishing limitations in the claim(s) regarding parameters such as flexural rigidity and/or modulus of elasticity or specific materials, the (combined) reference(s) meet the claim limitation) having a generally tapered shape that converges from a relatively wide end at a bottom of said crown to a vertex (12) at a top of said crown (as can be seen in annotated Fig. 4, each panel is tapered from a bottom end to a top end); each said side panel section including a flexible outer sheet (14) and an underlying flexible inner sheet (16; each sheet considered flexible as the panels are made of fabric as seen in para. 0063, and fabric for hats are known to have at least some flexibility absent further distinguishing limitations in the claim(s) regarding parameters such as flexural rigidity and/or modulus of elasticity or specific materials, the (combined) reference(s) meet the claim limitation), said outer sheet including a generally horizontal lower edge (see annotated Fig. 3) fastened to a corresponding lower edge of said underlying inner sheet (as the side edges are connected as disclosed in para. 0072, then the lower edges are fastened at least indirectly by the side edges, further, stitching can be seen in Fig. 3 along the bottom edges which would further fasten the edges) and a pair of upwardly converging vertical edges (see converging edges in annotated Fig. 3 which are upward vertical edges at least from one vantage point), each said upwardly converging vertical edge fastened for a portion of its length to a corresponding upwardly converging vertical edge of said underlying inner sheet (as the 2-ply panels 20 are coupled together as disclosed in paras. 0070-0073, then the edges of the outer sheet and inner sheet are connected at least when the adjacent panels are connected together, further the vertical edges are only connected for a portion in order to create aperture 24, as seen in at least Fig. 3); a segment of said upwardly converging vertical edge of said outer sheet being (segment defining aperture 24) detached and separated from said corresponding converging vertical edge of said underlying inner sheet to define forward and rearward entry slots into a receptacle 2between said outer sheet and said underlying inner sheet (as disclosed in para. 0081), whereby at least one of the temple and the earpiece of a respective supportive frame element of the eyewear is receivable by a corresponding said receptacle to support the eyewear on the hat (as the earpieces of the glasses are inserted into the receptacles as disclosed in para. 0069).
Examiner notes that italicized limitations in the prior art rejections are functional and do not positively recite a structural limitation, but instead require an ability to so perform and/or function.  As the prior art discloses the structure of the hat, there would be a reasonable expectation for the structure of the hat to perform such functions, as Examiner has explained after each functional limitation.
	Regarding claim 2, Bloniarz discloses further including a bill (22) that is secured to said forward panel section of said hat (disclosed in para. 0071 and seen in annotated Fig. 4), said bill for mounting the eyewear thereon when at least one of a temple and an earpiece of the eyewear is received by a respective said receptacle of said hat (as when the earpieces are inserted into 24 from the front, the lens portion of the glasses can rest on the bill).
	Regarding claim 3, Bloniarz discloses in which said crown includes a pair of interconnected forward panel sheets (14 of the forward panels) and a pair of interconnected rearward panel sheets (14 of the rearward panels), each of said forward and rearward panel sheets being directly attached to a respective said side panel section (as at least one edge of each sheet can be seen as directly connected to an edge of one of the side panels, see annotated Fig. 4).  
Regarding claim 4, Bloniarz discloses which each said panel section (20) has a generally triangular shape (as can be seen in annotated Fig. 4, each 20 is triangular).  
Claim 8 (original): The hat of claim 1 further including a pad mounted within said receptacle and carried said inner sheet to provide frictional adherence to at least one of the temple and the earpiece and enhanced retention of the eyewear within said receptacle of said hat, and to cushion interengagement between the eyewear and a wearer's head.  
Regarding claim 9, Bloniarz discloses in which said inner (16) and outer (14) sheets of said side panel sections (see annotated Fig. 4) have substantially conforming shapes (as each panel section 20 is made of 14 and 16 and the panels are triangular, then inner and outer sheets are also triangular and therefore have substantially conforming shapes).  
Regarding claim 11, Bloniarz discloses in which said inner (16) and outer (14) sheets of said side panel sections (see annotated Fig. 4) have generally conforming triangular shapes (as each panel section 20 is made of 14 and 16 and the panels are triangular, then inner and outer sheets are also triangular and therefore have generally conforming triangular shapes).  
Regarding claim 13, Bloniarz discloses a hat (10) for accommodating eyewear (see para. 0069), which eyewear has a pair of elongate supportive frame elements, each supportive frame element including at least one of a temple and an earpiece (see sunglasses having earpieces in para. 0069), said hat comprising: a crown (see annotated Fig. 4) defined by a plurality of interconnected panel sections (20), which include forward and rearward panel sections and a pair of opposing side panel sections (see panels in annotated Fig. 4), each said side panel section interconnected between said forward and rearward panel sections (as can be seen in annotated Fig. 4); each said forward, rearward and side panel section including at least one flexible sheet (sheets 14 and 16, see paras. 0072-0073, considered flexible as the panels are made of fabric as seen in para. 0063, and fabric for hats are known to have at least some flexibility absent further distinguishing limitations in the claim(s) regarding parameters such as flexural rigidity and/or modulus of elasticity or specific materials, the (combined) reference(s) meet the claim limitation) having a generally tapered shape that converges from a relatively wide end at a bottom of said crown to a vertex (12) at a top of said crown (as can be seen in annotated Fig. 4, each panel is tapered from a bottom end to a top end); each said side panel section including a flexible outer sheet (14) and an underlying flexible inner sheet (16; each sheet considered flexible as the panels are made of fabric as seen in para. 0063, and fabric for hats are known to have at least some flexibility absent further distinguishing limitations in the claim(s) regarding parameters such as flexural rigidity and/or modulus of elasticity or specific materials, the (combined) reference(s) meet the claim limitation), said outer sheet including a generally horizontal lower edge (see annotated Fig. 3) fastened to a corresponding lower edge of said underlying inner sheet (as the side edges are connected as disclosed in para. 0072, then the lower edges are fastened at least indirectly by the side edges, further, stitching can be seen in Fig. 3 along the bottom edges which would further fasten the edges) and a pair of upwardly converging vertical edges (see converging edges in annotated Fig. 3 which are upward vertical edges at least from one vantage point), each said upwardly converging vertical edge fastened for at least a portion of its length to a corresponding upwardly converging vertical edge of said underlying inner sheet (as the 2-ply panels 20 are coupled together as disclosed in paras. 0070-0073, then the edges of the outer sheet and inner sheet are connected at least when the adjacent panels are connected together, further the vertical edges are only connected for a portion in order to create aperture 24, as seen in at least Fig. 3); a relatively short segment of a forward said upwardly converging vertical edge (see annotated Fig. 3) of said outer sheet being (segment defining aperture 24, considered relatively short as it is shorter than half the length of the converging edge as can be seen in annotated Figs. 3-4) detached and separated from said corresponding converging vertical edge of said underlying inner sheet to define forward and rearward entry slots into a receptacle 2between said outer sheet and said underlying inner sheet (as disclosed in para. 0081), whereby at least one of the temple and the earpiece of a respective supportive frame element of the eyewear is receivable by a corresponding said receptacle to support the eyewear on the hat (as the earpieces of the glasses are inserted into the receptacles as disclosed in para. 0069).
Regarding claim 14, Bloniarz discloses a hat (10) for accommodating eyewear (see para. 0069), which eyewear has a pair of elongate supportive frame elements, each supportive frame element including at least one of a temple and an earpiece (see sunglasses having earpieces in para. 0069), said hat comprising: a crown (see annotated Fig. 4) defined by a plurality of interconnected panel sections (20), which include forward and rearward panel sections and a pair of opposing side panel sections (see panels in annotated Fig. 4), each said side panel section interconnected between said forward and rearward panel sections (as can be seen in annotated Fig. 4); each said forward, rearward and side panel section including at least one flexible sheet (sheets 14 and 16, see paras. 0072-0073, considered flexible as the panels are made of fabric as seen in para. 0063, and fabric for hats are known to have at least some flexibility absent further distinguishing limitations in the claim(s) regarding parameters such as flexural rigidity and/or modulus of elasticity or specific materials, the (combined) reference(s) meet the claim limitation) having a generally tapered shape that converges from a relatively wide end at a bottom of said crown to a vertex (12) at a top of said crown (as can be seen in annotated Fig. 4, each panel is tapered from a bottom end to a top end); each said side panel section including a flexible outer sheet (14) and an underlying flexible inner sheet (16; each sheet considered flexible as the panels are made of fabric as seen in para. 0063, and fabric for hats are known to have at least some flexibility absent further distinguishing limitations in the claim(s) regarding parameters such as flexural rigidity and/or modulus of elasticity or specific materials, the (combined) reference(s) meet the claim limitation), said outer sheet including a generally horizontal lower edge (see annotated Fig. 3) fastened to a corresponding lower edge of said underlying inner sheet (as the side edges are connected as disclosed in para. 0072, then the lower edges are fastened at least indirectly by the side edges, further, stitching can be seen in Fig. 3 along the bottom edges which would further fasten the edges) and a pair of upwardly converging vertical edges (see converging edges in annotated Fig. 3 which are upward vertical edges at least from one vantage point), each said upwardly converging vertical edge fastened for at least a portion of its length to a corresponding upwardly converging vertical edge of said underlying inner sheet (as the 2-ply panels 20 are coupled together as disclosed in paras. 0070-0073, then the edges of the outer sheet and inner sheet are connected at least when the adjacent panels are connected together, further the vertical edges are only connected for a portion in order to create aperture 24, as seen in at least Fig. 3); a relatively short segment of a rearward said upwardly converging vertical edge (see annotated Fig. 3) of said outer sheet being (segment defining aperture 24, considered relatively short as it is shorter than half the length of the converging edge as can be seen in annotated Figs. 3-4) detached and separated from said corresponding converging vertical edge of said underlying inner sheet to define forward and rearward entry slots into a receptacle 2between said outer sheet and said underlying inner sheet (as disclosed in para. 0081), whereby at least one of the temple and the earpiece of a respective supportive frame element of the eyewear is receivable by a corresponding said receptacle to support the eyewear on the hat (as the earpieces of the glasses are inserted into the receptacles as disclosed in para. 0069).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 and 10 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloniarz as applied to claim 1 above, and further in view of Cotusca (US 2007/0028360).
 Regarding claim 5, Bloniarz discloses in which each said outer sheet (14) is peripherally secured to an underlying said inner sheet (16) by a pair of upwardly converging vertical side seams (as each of the panels which included 14 and 16 are coupled together adjacently as disclose in para. 0070 then seams made by the chosen coupling method which appears to be stitching in the figures) and appears to show a bottom seam that extends between said upwardly converging vertical side seams (see annotated Fig. 3).
However, Bloniarz is silent to in which each said outer sheet is peripherally secured to an underlying said inner sheet by a bottom seam that extends between said upwardly converging vertical side seams.
Cotusca teaches a hat with integrated holders for glasses in which each said outer sheet (30) is peripherally secured to an underlying said inner sheet (14) by a bottom seam (34) that extends between said upwardly converging vertical side seams (as seen in Fig. 2 and disclosed in para. 0052).
Bloniarz and Cotusca teach analogous inventions in the field of ball cap style hats to hold glasses thereon.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a bottom seam coupling the inner and outer sheets of Bloniarz as taught by Cotusca so that the earpiece of the glasses does not protrude below the bottom edge of the hat and cause interference with the hair or ears of the wearer.
Regarding claim 6, the modified hat of Bloniarz discloses in which each said upwardly converging vertical side seam (as each of the panels which included 14 and 16 are coupled together adjacently as disclose in para. 0070 then seams of the upwardly converging edges shown in annotated Fig. 3 of Bloniarz are made by the chosen coupling method which appears to be stitching in the figures) extends for a majority of the span between said vertex (12 of Bloniarz) and said bottom of said crown (lower edge, see annotated Fig. 3 of Bloniarz where the seam spans a majority of the distance of the converging edges).
  Regarding claim 7, the modified hat of Bloniarz discloses in which a seamless gap is formed in each said converging vertical side seam between said inner and outer sheets (as the inner and outer sheets are not stitched together at 24 of Bloniarz) to define said entry slots into said receptacles (disclosed in para. 0081 of Bloniarz) of said hat.  
Regarding claim 8, Bloniarz discloses all the limitations of claim 1 above, but does not expressly disclose further including a pad mounted within said receptacle and carried said inner sheet to provide frictional adherence to at least one of the temple and the earpiece and enhanced retention of the eyewear within said receptacle of said hat, and to cushion interengagement between the eyewear and a wearer's head.  
Cotusca teaches a hat with integrated holders for glasses further including a pad (50b, disclosed as foam rubber in para. 0080) mounted within said receptacle (open space between 14 and 30) and carried said inner sheet (14, as disclosed para. 0081 where 50b can be on 14) to provide frictional adherence to at least one of the temple and the earpiece and enhanced retention of the eyewear within said receptacle of said hat, and to cushion interengagement between the eyewear and a wearer's head (as disclosed in para. 0080 and cushioning would be provided as 50b can be foam rubber).
Bloniarz and Cotusca teach analogous inventions in the field of ball cap style hats to hold glasses thereon.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a pad within the receptacle of Bloniarz as taught by Cotusca as “the foam rubber material may allow the holder to contact the article such that the frictional characteristics of the holder may be improved to prevent the article from sliding out of the holder”(see para. 0080 of Cotusca).
Regarding claim 10, the modified hat of Bloniarz discloses in which each said side panel section (see annotated Fig. 4 of Bloniarz) is joined to said forward and rearward panel sections (see annotated Fig. 4 of Bloniarz) along respective said converging vertical side seams (as disclosed in para. 0070-0072 of Bloniarz).  

Claim 12 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloniarz as applied to claim 1 above, and further in view of Lacy (US 2016/0021962).
Regarding claim 12, Bloniarz discloses in which each said upwardly converging vertical edge of said outer sheet (converging edges of 14 as seen in annotated Fig. 3) is fastened for a majority of its length (see annotated Fig. 3 of Bloniarz where the seam spans a majority of the distance of the converging edges between the bottom edge and the vertex; and as each of the panels which included 14 and 16 are coupled together adjacently as disclose in para. 0070 then seams of the upwardly converging edges shown in annotated Fig. 3 of Bloniarz are made by the chosen coupling method which appears to be stitching in the figures) to said corresponding upwardly converging vertical edge of said underlying inner sheet (16).  
Bloniarz does not expressly disclose wherein the inner are outer sheets of the side panel are fastened continuously for the majority of the distance.  
Lacy teaches a hat with integrated holders for glasses (see Fig. 7a) wherein the inner are outer sheets of the side panel (two layers disclosed in para. 0034 are fastened together via stitching for example to form the pocket) are fastened continuously for the majority of the distance (as can see with the stitching lines in Fig. 7A).
  Bloniarz and Lacy teach analogous inventions in the field of ball cap style hats to hold glasses thereon.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to continually fasten the edges of the inner and outer sheets of Bloniarz as taught by Lacy in order to prevent additional openings in the slot forming the receptacle where smaller eyepieces may accidently attempt to enter when stowing the eyepieces within the receptacles.


    PNG
    media_image1.png
    536
    768
    media_image1.png
    Greyscale

Annotated Fig. 3 (Bloniarz)


    PNG
    media_image2.png
    856
    718
    media_image2.png
    Greyscale

Annotated Fig. 4 (Bloniarz)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are hats made of panels and/or having receptacles to hold items.  For example, Viggiano (US 2003/0024033) teaches a ball cap with slots for inserting temples, and Ponting (US 2013/0117906) teaches a ball cap with triangular panels made of 2 layers stitched together.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732